Per Curiam.
Defendant was convicted of indecent liberties based upon a plea of guilty and appeals from the denial of postconviction relief. He contends that (1) the preliminary hearing judge erred both in refusing to disqualify himself and in finding probable cause; (2) defendant did not effectively waive his right to a jury trial; (3) his plea of guilty was induced by the prosecuting attorney’s unfulfilled promise of a limited sentence; and (4) the trial judge in determining the sentence improperly considered unproved charges contained in the presentence investigation report.
We have considered all of these contentions and find them to be without merit.
Affirmed.